     Case 1:19-cv-00605-KD-MU Document 39 Filed 09/16/21 Page 1 of 1                     PageID #: 241


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

CHARLES EUGENE MOORE,                                 )
    Plaintiff,                                        )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION 1:19-00605-KD-MU
CLEO TOLLIVER,                                        )
     Defendant.                                       )

                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and a de novo determination of those portions of the Recommendation to which objection is made, the

Report and Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

August 19, 2021 is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that Defendant

Cleo Tolliver's motion for summary judgment is GRANTED, Plaintiff Charles Eugene Moore's Eighth

Amendment claims are DISMISSED and this action is DISMISSED in its entirety.

        DONE and ORDERED this the 16th day of September 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
